J-S91027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    S.A.G.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    R.L.B., JR.                                :
                                               :
                       Appellant               :   No. 911 MDA 2016

                      Appeal from the Order Entered May 5, 2016
                  in the Court of Common Pleas of Lancaster County
                      Domestic Relations at No(s): 2013-00282,
                                  PACSES 624113754

BEFORE:       FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                            FILED FEBRUARY 21, 2017

         R.L.B. (“Father”) appeals from the May 5, 2016, order entered by the

Lancaster County Court of Common Pleas ordering Father to pay child

support to S.A.G. (“Mother”) for minor child, M.C. (“Child”).         After careful

review, we affirm.

         We adopt the following from the trial court’s findings of fact, which are

supported by the record. See Trial Court Memorandum Opinion and Order,

12/01/2015, at 3-13.

         Child was born in the Commonwealth of Virginia on June 24, 2004.

R.C. was Mother’s boyfriend immediately after Mother became pregnant with

Child. R.C. believed that he was Child’s father, was present at Child’s birth,


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S91027-16



and was identified as the father on Child’s birth certificate.      Thereafter,

R.C.’s parents provided financial support to Child.

      Nevertheless, Mother and Father had been involved in an intimate

relationship at times from 2002 into 2004, and Mother “knew” that Father

was the biological parent of Child. Sometime after 2005, Mother told Father

that he was the biological parent. Following Child’s birth, Father visited with

Child and developed a relationship with her. Father purchased gifts for Child

and took Child on vacations.     The relationship was longstanding.     Father

relocated from Virginia to Pennsylvania in 2005.      In 2012 Father took Child

on a two-week summer vacation to Dorney Park, located in Allentown,

Pennsylvania.

      In January 2005, Mother commenced a support action against R.C.

However, Mother was incarcerated thereafter on two occasions. During her

periods of incarceration, Child was cared for by maternal grandmother or

R.C.’s parents.   Following her second release from incarceration, Mother

requested genetic testing to confirm whether R.C. was the biological parent

of Child. Testing excluded R.C. as the biological parent. Thus, in October

2011, a domestic relations court in Mecklenburg County, Virginia, issued an




                                     -2-
J-S91027-16



order directing that R.C. cannot be legally compelled to pay child support for

Child.1

       Mother was receiving state assistance from Virginia. As R.C. had been

excluded as the biological parent of Child, Mother was required to file for

support against Father. Subsequent genetic testing confirmed that Father is

the biological parent of Child.

       Hearings were held in this matter in April and August 2013. At these

hearings, Father stated his intention to continue his relationship with Child

but contested his support obligation. Child acknowledged that she has “two

daddies,” but suggested that she learned to tell the truth from her Father.

Based upon the testing results and testimony from the hearings, the trial

court recognized Father as both the biological and legal father of Child. In

October 2013, this matter proceeded to a support conference, following

which, the trial court adopted the conference officer’s recommendation of

support.

       Father sought additional hearings and argued that the doctrine of

paternity by estoppel worked to preclude his support obligations. The trial

court rejected his arguments without analysis, and Father timely appealed.

Following a procedural delay, this Court reversed the support order and


____________________________________________


1
  A second order, also issued in October 2011, recognized R.C. as the
psychological father of Child, but did not define the identity of Child’s
putative father.



                                           -3-
J-S91027-16



remanded for further proceedings, specifically directing the court to address

Father’s arguments and, specifically, the relevant factors outlined in R.K.J.

v. S.P.K., 77 A.3d 33 (Pa. Super. 2013). See S.A.G. v. R.L.B., 113 A.3d

352 (Pa. Super. 2014) (unpublished memorandum).

      Hearings were held in March and May 2015.           Thereafter, the court

rejected Father’s contention that he was not liable for support.      Following

support conferences, the court issued a final order of support in May 2016.

      Father timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement. The trial court issued an order stating that the issues raised in

Father’s Rule 1925(b) statement had been fully considered and addressed in

its December 1, 2015 memorandum opinion and order and its February 1,

2016 supplemental opinion.

      Father presents one issue for review:

      Whether the trial court erred as a matter of law when it found
      that the doctrine of paternity by estoppel did not apply when the
      putative father and his family raised the child during the early
      years of her life while the biological father has had limited
      contact with the child throughout her life.

Father’s Brief at 4.

      We review a child support order, including matters involving a question

of paternity, for abuse of discretion.    Vargo v. Schwartz, 940 A.2d 459,

462 (Pa. Super. 2007).        The trial court is responsible for making factual

determinations,        weighing   the   evidence,   and    making    credibility




                                        -4-
J-S91027-16



determinations, and we will not disturb its findings if the record supports

them. Id.

      Father asserts that the trial court erred in finding that the doctrine of

paternity by estoppel did not apply. Paternity by estoppel:

      is merely the legal determination that because of a person’s
      conduct (e.g., holding out the child as his own, or supporting the
      child) that person, regardless of his true biological status, will
      not be permitted to deny parentage, nor will the child’s mother
      who has participated in this conduct be permitted to sue a third
      party for support, claiming that the third party is the true father.

Fish v. Behers, 741 A.2d 721, 723 (1999). Paternity by estoppel will only

apply where it can be shown, on a developed record, that it is in the best

interests of the involved child.   K.E.M. v. P.C.S., 38 A.3d 798, 810 (Pa.

2012); see also Vargo, 940 A.2d at 464.

      This Court has recognized the following psychological and economic

considerations as relevant to the determination of the child’s best interests

in a support case involving an allegation of paternity by estoppel:

      (1) a party cannot renounce an assumed duty of parentage
      when the innocent child would be victimized; (2) the law can
      prohibit a putative father from employing sanctions of the law to
      avoid the obligations that his assumed relationship with the child
      would impose; (3) the closeness of the child’s relationship to the
      putative father; (4) the harm that would befall the child if the
      putative father’s parental status were to be disestablished; and
      (5) the need for continuity, financial support, and potential
      psychological security arising out of an established parent-child
      relationship.

R.K.J., 77 A.3d at 38.




                                     -5-
J-S91027-16



      Father claims that the trial court erred as a matter of law when it

found that the doctrine of paternity by estoppel did not apply where R.C. and

his family raised the child during the early years of her life. See Appellant’s

Brief at 4. Appellant argues that it would not be in the best interests of the

child to disestablish the paternity of R.C., who acted as the child’s father

during her youngest years. Id. at 9.

      The trial court analyzed the factors identified R.K.J. and concluded: 1)

the order issued in Virginia prevented a support obligation from being

imposed upon R.C., though R.C. has continued the relationship; 2) that

Father, not R.C., was attempting to avoid the obligations his assumed

relationship with Child would impose; 3) there was evidence R.C. would

continue his close relationship with Child; 4) no harm came to Child as a

result of R.C.’s disestablishment of paternity, as he continues to have a

relationship with Child and provide material support; and 5) Child has

psychological and emotional security with both R.C. and Father, and given

Child’s positive description of her bond with Father, it would be in her best

interests to continue the relationship.     TCO at 15-20.      Further, Father

remains the only person legally chargeable with fulfilling the role of father in

respect to the duty of support, and it would be in the child’s best interests if

that support continued. TCO at 20.

      Based upon our examination of the record, the trial court appropriately

discussed the factors outlined in R.K.J. and concluded that the best interests

of the child would be served if Father contributes to her support.         See

                                     -6-
J-S91027-16



R.K.J., 77 A.3d at 38. We do not discern an abuse of discretion in the trial

court’s analysis or conclusions of law and, accordingly, affirm. See Vargo,

940 A.2d at 462.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/2017




                                   -7-